DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 16 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (US 6,402,292 B1) in view of Konno (US 2006/0268085 A1).
As related to independent claim 1, Ninomiya teaches a liquid discharge apparatus (Ninomiya – Column 5, Lines 25-30 and Figure 1, shown below) comprising: a liquid discharge head configured to discharge a liquid to a medium (Ninomiya – Column 5, Lines 55-65 and Figure 1, shown below); a heater configured to heat the liquid in the liquid discharge head (Ninomiya – Column 9, Lines 5-38); and circuitry configured to: cause the heater to heat the liquid in the liquid discharge head; cause the liquid discharge head to discharge the liquid heated by the heater to the medium as a discharge operation (Ninomiya – Column 9, Lines 5-38 and Figure 2, shown below); cause the liquid discharge head to discharge the liquid heated by the heater to a portion other than the medium as a dummy discharge operation [i.e. preliminary discharge] after the discharge operation (Ninomiya – Column 3, Lines 24-58 and Figure 2, shown below); and cause the heater to stop heating the liquid in the liquid discharge head after the dummy discharge operation (Ninomiya – Column 3, Lines 24-58; Column 4, Lines 1-35; and Figures 2 & 6, shown below).

    PNG
    media_image1.png
    351
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    624
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    427
    588
    media_image3.png
    Greyscale


Continuing with claim 1, Ninomiya does not specifically teach the term dummy discharge.  However, one of ordinary skill in the art would recognize the term dummy discharge to be interchangeable with preliminary discharge, a discharge performed that does not contribute to the printed image (Ninomiya – Column 3, Lines 25-33).  Meanwhile, Konno teaches a liquid discharge apparatus which teaches a heater configured to head the liquid in the liquid discharge head [i.e. thermal ink head] and causes a dummy discharge operation [i.e. preliminary discharge] after the discharge operation (Konno – Page 6, Paragraphs 87 & 91; Page 7, Paragraph 97; and Figures 1 & 10, shown below).


    PNG
    media_image4.png
    459
    629
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    467
    621
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to recognize the term dummy discharge to be interchangeable with the terms purge and/or preliminary discharge as they are terms in common use for ejecting liquid from a head when attempting to clean the head (Ninomiya – Column 3, Lines 24-34 and Konno – Page 7, Paragraph 97) while using a ejecting head with a heater ejection system (Konno – Page 6, Paragraph 91).

As related to dependent claim 2, the combination of Ninomiya and Konno remains as applied above and continues to teach the portion is a dummy discharge receptacle to receive the liquid discharged by the dummy discharge operation (Ninomiya – Page 7, Paragraph 97 and Konno – Column 1, Lines 20-50).
As related to dependent claim 3, the combination of Ninomiya and Konno remains as applied above and continues to teach the circuitry is configured to: perform the discharge operation (Ninomiya – Figure 2, shown above and Konno – Figure 10, shown above); wait for a predetermined time while heating the liquid in the liquid discharge head by the heater without performing the discharge operation (Ninomiya – Column 9, Line 42 – Column 10, Line 13 and Figure 6, shown above); perform the 
As related to dependent claim 4, the combination of Ninomiya and Konno remains as applied above and continues to teach wherein the circuitry is configured to: perform the discharge operation; perform the dummy discharge operation after the discharge operation as a first dummy discharge operation; wait for a predetermined time while heating the liquid in the liquid discharge head by the heater without performing the discharge operation; perform the dummy discharge operation after the predetermine time has elapsed as a second dummy discharge operation; and cause the heater to stop heating the liquid in the liquid discharge head after the second dummy discharge operation (Ninomiya – Column 9, Line 16 – Column 10, Line 13 and Figure 6, shown above).
As related to further dependent claim 5, the combination of Ninomiya and Konno remains as applied above and continues to teach an amount of the liquid discharged by the first dummy discharge operation is smaller than an amount of the liquid discharged by the second dummy discharge operation (Ninomiya – Column 9, Line 16 – Column 10, Line 13 and Figures 2 & 6, both shown above and Konno – Page 2, Paragraph 19; Page 3, Paragraph 38; Page 6, Paragraphs 87 & 91 and Figure 10, shown above) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inada et al. (US 5,355,158 A) teaches a liquid discharge apparatus using a heater to .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/John Zimmermann/Primary Examiner, Art Unit 2853